                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

JASON PHASUK,                    )
                                 )
     Plaintiff,                  )
                                 )
                                 )
v.                               )
                                 )                  Case No.: 20-cv-384
JAMES DIXON                      )
                                 )
And                              )
                                 )
OLD DOMINION FREIGHT LINE, INC., )
                                 )
             Defendants.         )

                                   NOTICE OF REMOVAL

       To:     The Honorable Judges for the United States District Court
               For the Western District of Missouri, and

               Clerk of the Circuit Court of Jackson County, Missouri at Independence

       COMES NOW defendant Old Dominion Freight Line, Inc. (“ODFL”), by and through its

attorneys of record, Baker Sterchi Cowden & Rice, LLC, of Kansas City, Missouri, and pursuant

to 28 U.S.C. §§1441 and 1446, removes this action from the Circuit Court of Jackson County,

Missouri at Independence, to the United States District Court for the Western District of

Missouri, Western Division.

       As grounds for this removal, defendant ODFL states the following:

       1.      This is an action in which the District Courts of the United States have been given

original jurisdiction under the provisions of 28 U.S.C. §1332, in that diversity of citizenship

exists between plaintiff and defendants, and the amount in controversy, upon information and




            Case 4:20-cv-00384-DGK Document 1 Filed 05/14/20 Page 1 of 5
belief, exceeds the sum of Seventy-Five Thousand Dollars ($75,000) exclusive of interests and

costs.

         2.      On March 26, 2020, Plaintiff Jason Phasuk filed a Petition in the Circuit Court for

Jackson County, Missouri at Independence, captioned Jason Phasuk v. James Dixon and Old

Dominion Freight Line, Inc., Case No. 2016-CV10019 (the “State Court Action”).

         3.      Old Dominion Freight Line, Inc. was served in the State Court Action on April

16, 2020 by way of service on The Corporation Company, the registered agent for Old Dominion

Freight Line, Inc. This Notice is filed 30 days after service upon this defendant.

         4.      Defendant James Dixon, upon information and belief, has not yet been served

with process in the State Court action.

         5.      Thirty (30) days have not expired since any defendant received copies of the

initial pleading setting forth plaintiff’s claims for relief as ODFL was served on April 16, 2020.

         6.      Based on the Petition for Damages filed by plaintiff, defendant ODFL reasonably

believes and states that plaintiff is now, and was at the time of the commencement of this action,

a resident and citizen of the State of Missouri. See Petition, Exhibit A.¶ 1.

         7.      Old Dominion Freight Line, Inc. is now and was at the time of the

commencement of this action, a corporation organized in the state of Virginia with its principal

place of business in North Carolina.

         8.      Upon information and belief, defendant James Dixon is now and was at the time

of the commencement of this action, a citizen and resident of the state of Tennessee.

         9.      The amount in controversy regarding plaintiff’s claims for damages is not

specifically pled in plaintiff’s Petition for Damages, however, plaintiff claims that he sustained

personal injuries to his body, including but not limited to, head injury, neck injury, shoulder



                                                  2

              Case 4:20-cv-00384-DGK Document 1 Filed 05/14/20 Page 2 of 5
injury and associated conditions from the injury, incurred medical expenses, wage loss and has

suffered pain, discomfort and permanent disability from his injuries. For all of these reasons,

defendant ODFL reasonably believes that more than $75,000.00 is in controversy, and therefore

the amount in controversy requirement of 28 U.S.C. § 1332(a) is satisfied.

       10.     Further, on May 5, 2020, plaintiff’s counsel was sent a proposed Stipulation

Regarding Claimed Damages in which plaintiff was requested to stipulate by the close of

business on May 12, 2020, that the amount of damages claimed in this action including, but not

limited to, personal injuries (mental or physical), pain and suffering, and any and all damages,

whether compensatory, consequential, punitive, or otherwise, do not presently, and will not in

the future (including at the time of trial), exceed $75,000 exclusive of interest and costs. See

Exhibit B, attached hereto. To date, plaintiff has not responded. For all of these reasons,

defendant ODFL believes that more than $75,000.00 is in controversy, and, therefore, the

amount in controversy requirement of 28 U.S.C. § 1332(a) is satisfied.

       11.     The United States District Court for the Western District of Missouri, Western

Division is the appropriate court for filing a Notice of Removal from the Circuit Court of

Jackson County, Missouri at Independence, where the action is pending. Accordingly, defendant

ODFL seeks to remove this action to the United States District Court for the Western District of

Missouri, Western Division.

       12.     Pursuant to 28 U.S.C. §1446(a), copies of all pleadings, process and orders served

upon this defendant in this action are attached hereto and marked as Exhibit A.

       13.     Pursuant to 28 U.S.C. §1446(d), defendant ODFL has served a copy of this Notice

of Removal upon all adverse parties contemporaneously with the filing of this Notice of

Removal.



                                                3

           Case 4:20-cv-00384-DGK Document 1 Filed 05/14/20 Page 3 of 5
        15.     Pursuant to 28 U.S.C. §1446(d), defendant ODFL has served a copy of this Notice

of Removal on the Clerk of the Circuit Court of Jackson County, Missouri at Independence.

        16.     Pursuant to U.S.C. §1411(a), defendant ODFL hereby demands a trial by jury on

all issues so triable.

        WHEREFORE, defendant Old Dominion Freight Line, Inc. removes this action from the

Circuit Court of Jackson County, Missouri at Independence, to the United States District Court

for the Western District of Missouri, Western Division.



                                            Respectfully Submitted,
                                            BAKER STERCHI COWDEN & RICE, LLC


                                             /s/ Shawn M. Rogers
                                            Shawn M. Rogers               MO #50610
                                            Jonathan E. Benevides         MO #61594
                                            2400 Pershing Road, Suite 500
                                            Kansas City, MO 64108
                                            Telephone:    (816) 471-2121
                                            Facsimile:    (816) 472-0288
                                            rogers@bscr-law.com
                                            benevides@bscr-law.com
                                            ATTORNEYS FOR DEFENDANT
                                            OLD DOMINION FREIGHT LINE, INC.




                                               4

           Case 4:20-cv-00384-DGK Document 1 Filed 05/14/20 Page 4 of 5
                              CERTIFICATE OF SERVICE

        I hereby certify that on this 14th day of May, 2020, a copy of the foregoing was
electronically filed using the Court’s CM/ECF system, and served electronically and/or by U.S.
Mail, postage prepaid, to the following counsel of record:

Steven C. Effertz
Schaffer McIntosh & Effertz
14701 E. 42nd St.
Independence, MO 64055
steve@smelawfirm.com
ATTORNEYS FOR PLAINTIFF
JASON PHASUK



                                                   /s/ Shawn M. Rogers




                                              5

         Case 4:20-cv-00384-DGK Document 1 Filed 05/14/20 Page 5 of 5
